DETAILED ACTION
Claims 1-4, 6-13, and 15-20 are currently pending. 
Claims 5 and 14 have been cancelled. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on 07/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 05/18/2037 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-4, 6-13, and 15-20 are allowed.
Regarding claim 1, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
	a. estimating a density of cars parking in a parking zone to produce an estimate parking density; 
	b. comparing the estimate parking density to an expected parking density for the parking zone; and 
	d. reducing the capture rate if the estimated parking density is greater than the expected parking density; or 
	e. increasing the capture rate if the estimated parking density is less than the expected parking density. 
	Claims 2-4 and 6-9 depend from claim 1 and would therefore also be allowable if above rejections were overcome, where applicable. 
	Li (US 97734413)  teaches a parking enforcement system based upon the extraction of license plates and image monitoring. Ioli (US 2012/0147190) teaches parking enforcement and payment methods. The references alone, and in combination, fail to teach the estimating of parking density and change in imaging as claimed. 

Regarding claim 10, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
	ii. estimate a density of cars parking in a parking zone to produce an estimate parking density; 
	iii. compare the estimate parking density to an expected parking density for the parking zone; and 
	iv. reduce the number of images that an image capture device will capture in the parking zone if the estimated parking density is greater than the expected parking density; or 
	v. increase the number of images that an image capture device will capture in the parking zone if the estimated parking density is less than the expected parking density. 
	Claims 11-13, and 15-19 depend from claim 10 . Claims  11-13 and 18 are objected to as being dependent upon a rejected base claim and would be allowable if rewritten in independent form. Claims 15-17 and 18 would also be allowable if the rejection of claim 10 above were overcome.
	Li (US 97734413)  teaches a parking enforcement system based upon the extraction of license plates and image monitoring. Ioli (US 2012/0147190) teaches parking enforcement and payment methods. The references alone, and in combination, fail to teach the estimating of parking density and change in imaging as claimed. 

Regarding claim 20, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
	ii. estimate a density of cars parking in a parking zone based on the one or more images to produce an estimated parking density; 
	iii. compare the estimate parking density to an expected parking density for the parking zone; and 
	iv. if the estimated parking density is greater than the expected parking density, reduce the number of images that an image capture device will capture in the parking zone if the estimated parking density is greater than the expected parking density; or 
	v. if the estimated parking density is less than the expected parking density,  increase the number of images that an image capture device will capture in the parking zone if the estimated parking density is less than the expected parking density. 
	Li (US 97734413)  teaches a parking enforcement system based upon the extraction of license plates and image monitoring. Ioli (US 2012/0147190) teaches parking enforcement and payment methods. The references alone, and in combination, fail to teach the estimating of parking density and change in imaging as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Molly Wilburn/Examiner, Art Unit 2666